DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Creston Campbell on May 14, 2021.
The application has been amended as follows: 
In claim 5, line 3, delete “the terminal” and insert - - at least one terminal - - in its place.

The following is an examiner’s statement of reasons for allowance: 
The objection to the disclosure is withdrawn following the applicant’s amendment to the specification.
	The rejection of claims 1-10 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the cancelation of claims 1 and 4, and the amendment to claim 5.
The rejection of claims 1-4, 7, 9, and 10 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0097835) in view of Ng (“Diazonaphthoquinone-Substituted Siloxane as a Dissolution Inhibitor in Photolithography”) is withdrawn following the applicant’s amendments to the claims.

The prior art does not teach a resin composition comprising a siloxane copolymer comprising a photoactive group at a terminal thereof, and comprising a structural unit derived from a silane of Chemical Formula 1, wherein n=0.
This application is in condition for allowance except for the presence of claims 11 and 12 directed to an invention non-elected without traverse.  Accordingly, claims 11 and 12 have been cancelled.
	Claims 2, 3, 5-10, and 13 are allowed.
Claims 1, 4, 11, and 12 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANCA EOFF/Primary Examiner, Art Unit 1722